             Case 3:20-cv-05671-JD Document 157 Filed 07/21/21 Page 1 of 3


 1   Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   San Francisco, California 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510

 5   Christine A. Varney (pro hac vice)
     cvarney@cravath.com
 6   Katherine B. Forrest (pro hac vice)
     kforrest@cravath.com
 7   Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com
 8   Timothy G. Cameron (pro hac vice)
     tcameron@cravath.com
 9   Yonatan Even (pro hac vice)
     yeven@cravath.com
10   Lauren A. Moskowitz (pro hac vice)
     lmoskowitz@cravath.com
11   Justin C. Clarke (pro hac vice)
     jcclarke@cravath.com
12   M. Brent Byars (pro hac vice)
     mbyars@cravath.com
13   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
14   New York, New York 10019
     Telephone: (212) 474-1000
15   Facsimile: (212) 474-3700

16   Attorneys for Plaintiff Epic Games, Inc.

17
                                 UNITED STATES DISTRICT COURT
18                              NORTHERN DISTRICT OF CALIFORNIA
19                                  SAN FRANCISCO DIVISION
20                                                    Case No. 3:20-CV-05671-JD
      EPIC GAMES, INC.,
21
                                                      EPIC GAMES, INC’S
                                         Plaintiff,   ADMINISTRATIVE MOTION TO
22
                                                      SEAL PORTIONS OF ITS FIRST
                           v.
23                                                    AMENDED COMPLAINT

24    GOOGLE LLC et al.,

25                                    Defendants.

26

27

28

       EPIC GAMES, INC’S ADMINISTRATIVE MOTION TO SEAL PORTIONS OF ITS FIRST
                                AMENDED COMPLAINT
                               Case No. 3:20-CV-05671-JD
               Case 3:20-cv-05671-JD Document 157 Filed 07/21/21 Page 2 of 3


 1            Pursuant to Civil Local Rules 7-11 and 79-5(d) and (e), Plaintiff Epic Games, Inc.

 2   (“Epic”) hereby moves the Court to issue an administrative order on the filing under seal of

 3   certain portions of Epic’s First Amended Complaint for Injunctive Relief (“Epic’s First

 4   Amended Complaint”). A public redacted version of Epic’s First Amended Complaint has

 5   been filed in accordance with this Court’s Local Rules and pursuant to the Court’s July 7, 2021

 6   Order.

 7            Subsection (e) of Civil Local Rule 79-5 sets forth procedures that apply when a party

 8   seeks to file information designated as confidential by the opposing party. Under

 9   subsection (e), the submitting party’s “declaration in support of the Administrative Motion to

10   File Under Seal must identify the document or portions thereof which contain the designated
11   confidential material and identify the party that has designated the material as confidential (‘the
12   Designating Party’)”. Pursuant to subsection (e)(1) of Local Rule 79-5, the Designating Party
13   then has 4 days to file a declaration establishing that all of the designated material is “sealable”.
14   Civil Local Rule 79-5 provides that documents, or portions thereof, may be sealed if a party
15   “establishes that the documents, or portions thereof, are privileged, protectable as a trade secret
16   or otherwise entitled to protection under the law”. Civ. L.R. 79-5(b). “A strong presumption
17   of access to judicial records applies fully to dispositive pleadings” and “‘compelling reasons’
18   must be shown to seal judicial records attached to a dispositive motion”. Kamakana v. City &
19   Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (citations omitted). “[A] request to seal

20   all or part of a complaint must clearly meet the ‘compelling reasons’ standard and not the ‘good

21   cause’ standard” for sealing. In re NVIDIA Corp. Derivative Litigation, 2008 WL 1859067, at

22   *3 (N.D. Cal. Apr. 23, 2008); see also Delphix Corp. v. Actifio, Inc., 2014 WL 4145520, at *1

23   & n.2 (N.D. Cal. Aug. 20, 2014) (applying “compelling reasons” standard in evaluating

24   request to seal portions of amended complaint). Compelling reasons justifying the sealing of

25   court records generally exist “when such court files might have become a vehicle for improper

26   purposes, such as the use of records to gratify private spite, promote public scandal, circulate

27   libelous statements, or release trade secrets”. Kamakana, 447 F.3d at 1179 (internal quotation

28
                                           -2-
         EPIC GAMES, INC’S ADMINISTRATIVE MOTION TO SEAL PORTIONS ITS FIRST
                                AMENDED COMPLAINT
                               Case No. 3:20-CV-05671-JD
             Case 3:20-cv-05671-JD Document 157 Filed 07/21/21 Page 3 of 3


 1   marks omitted). However, “[t]he mere fact that the production of records may lead to a

 2   litigant’s embarrassment, incrimination, or exposure to further litigation will not, without more,

 3   compel the court to seal its records”. Id.

 4          On July 20, 2021, counsel for Defendants Google LLC, Google Ireland Limited, Google

 5   Commerce Limited, Google Asia Pacific Pte. Limited, and Google Payment Corp.

 6   (collectively, “Google”) requested that Epic file a motion to seal any portions of its First

 7   Amended Complaint that are sourced from documents that Google has designated as “HIGHLY

 8   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “CONFIDENTIAL” pursuant to the

 9   Protective Order entered by the Court, ECF No. 143. Those portions are identified in the

10   Declaration of M. Brent Byars submitted herewith and highlighted in the under seal version of
11   the First Amended Complaint. As required by Civil Local Rule 79-5(e), Epic is serving Google
12   with this Motion and its Declaration so that Google may submit the required declaration
13   establishing that some or all of the material is sealable. Epic requests leave to file a written
14   response in opposition to any submission from Google seeking the sealing of any portions of
15   Epic’s First Amended Complaint.
16

17    Dated: July 21, 2021                         CRAVATH, SWAINE & MOORE LLP
18                                                     Christine Varney
                                                       Katherine B. Forrest
19                                                     Gary A. Bornstein
                                                       Timothy G. Cameron
20                                                     Yonatan Even
                                                       Lauren A. Moskowitz
21                                                     Justin C. Clarke
                                                       M. Brent Byars
22

23                                                 Respectfully submitted,
24                                                 By:     /s/ M. Brent Byars
                                                          M. Brent Byars
25
                                                         Attorneys for Plaintiff Epic Games, Inc.
26

27

28
                                           -3-
         EPIC GAMES, INC’S ADMINISTRATIVE MOTION TO SEAL PORTIONS ITS FIRST
                                AMENDED COMPLAINT
                               Case No. 3:20-CV-05671-JD
